Citation Nr: 0939468	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

In September 2009, the Veteran submitted additional evidence 
to the Board with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  Prior to September 22, 2009, the Veteran's lumbar spine 
disorder was manifested by forward flexion to 65, 60, or 50 
degrees; extension to 30, 25, or 20 degrees; left lateral 
flexion to 30 or 20 degrees; right lateral flexion to 30, 25, 
or 20 degrees; right lateral rotation to 25 or 20 degrees; 
left lateral rotation to 20 degrees; and no evidence of 
ankylosis.  

2.  Beginning September 22, 2009, the Veteran's lumbar spine 
disorder was manifested by forward flexion 10 degrees; 
extension to 10 degrees; left lateral flexion to 15 degrees; 
right lateral flexion to 18 degrees; right lateral rotation 
to 15 degrees; left lateral rotation to 20 degrees; and no 
evidence of ankylosis.  

2.  The Veteran's lumbar spine disorder was manifested by 
neurological manifestations of the bilateral lower 
extremities, including lumbar neuralgia, sciatica, lumbar 
neuritis, disc protrusion with S1 nerve root compression, and 
chronic intermittent lumbar radiculopathy.




CONCLUSIONS OF LAW

1.  Prior to September 22, 2009, the criteria for an 
evaluation in excess of 20 percent for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

2.  Beginning September 22, 2009, the criteria for an 
evaluation of 40 percent, but no more, for a lumbar spine 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for a separate evaluation for the 
neurological manifestations of the Veteran's lumbar spine 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Note (1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for increase, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to a 
readjudication of the Veteran's claim, letters dated in June 
2006 and October 2008 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. 
Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re- adjudication of the claim).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran was also accorded 
two VA examinations with regard to his lumbar spine disorder.  
38 C.F.R. § 3.159(c)(4).  The Veteran has argued in various 
statements that the June 2006 VA examination was inadequate 
for purposes of rating his lumbar spine disorder.  
Accordingly, the RO provided the Veteran with another VA 
spine examination in November 2008.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Moreover, the Board finds that 
the VA examinations obtained in this case are more than 
adequate, and they provide sufficient detail to determine the 
severity of the Veteran's lumbar spine disorder.  Finally, 
there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini, 18 Vet. App. 
at 120.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a December 1979 rating decision, the RO granted service 
connection for a lumbar spine disorder, and assigned a 10 
percent evaluation, effective September 17, 1979.  By a 
September 1980 rating decision, the RO granted an increased 
evaluation for the Veteran's lumbar spine disorder, and 
assigned a 20 percent evaluation, effective September 17, 
1979.  The Veteran filed his present claim for an increased 
evaluation for his service-connected lumbar spine disability 
in April 2006.  In an August 2006 rating decision, the RO 
denied the Veteran's claim for entitlement to an increased 
evaluation.  The Veteran filed a timely notice of 
disagreement in August 2006 and perfected his appeal in 
October 2006.

The Veteran's lumbar spine disorder is evaluated under 
Diagnostic Code 5237, which provides for a 20 percent 
evaluation when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), Diagnostic Code 5237.  A 
40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent evaluation is warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent evaluation is for application when there 
is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2009).  

Private medical treatment records from May 2004 through 
November 2005 reveal complaints of and treatment for a lumbar 
spine disorder, including chiropractic care.  May 2004 
treatment records from R.G., D.C. note the Veteran's 
complaints of low back pain which was sharp to dull after 
missing a step and jamming his right leg and right low back.  
The diagnoses were lumbosacral sprain or strain, lumbar 
neuralgia, and lumbar myofascitis.  In a May 2004 letter, 
R.G., D.C. reported that the Veteran injured his right low 
back when he missed a step and felt a jamming in the right 
low back in April 2004.  Examination revealed positive Kemps, 
Milgram's, and Fabre Patrick tests on the right.  Straight 
leg raises were positive at 70 degrees with pain to the right 
sacroiliac joint.  Lumbar range of motion was normal, but a 
strain sensation was noted with right and left lateral 
bending at 30 degrees.  There was pain with palpation to the 
right sciatic notch and right sacroiliac joint.  There was 
also spinous tenderness at L3, L4, and L5.  Right lateral 
spinal tenderness with para-vertebral muscular guarding and 
edema was noted from L3-S1.  

May 2004 x-rays of the lumbar spine revealed a right pelvic 
deficiency of 7 millimeters, mild left shift in weight 
bearing to the lumbar spine, hypolordotic lumbar spine, and 
subluxations at L4 and L5.  Another May 2005 x-ray of the 
lumbar spine showed no fracture, dislocation, or other acute-
appearing bony abnormality.  Bony mineralization was 
satisfactory.  The pedicles were intact and paraspinous soft 
tissues were unremarkable.  The impression was no acute 
process.  

In a June 2004 letter, R.G., D.C. reported that the Veteran's 
lumbar spine disorder had improved by 50 percent since May 
2004 with remaining residual symptoms including periodic 
muscular tension and instability in the right lower back and 
upper right gluteal region.  The Veteran noted fatigue and an 
increase in symptomatology when performing anything 
"extremely physical."  He reported that he worked as a 
mechanic and performed many different activities, and that 
sometimes, he had mild irritation in the right lower back.  
Examination revealed mild Kemps on the right and a positive 
Fabre Patrick test bilaterally for producing strain to the 
lumbosacral region.  Range of motion showed extension to 30 
degrees and right lateral bending to 30 degrees.  There was 
tenderness to palpation at L3, L4, and L5 and right lateral 
spinal tenderness and myotension from L3-S1.  

In a July 2004 letter, R.G., D.C. stated that the Veteran had 
"reached maximum medical improvement" with regard to his 
low back disorder, but that he "only improved by 80%" and 
that he had "some residual underlying instability to the 
L3/L4 motor unit . . . ."  R.G., D.C. noted that the Veteran 
was able to return "full-duty" to work, but the Veteran 
reported that his symptoms were sometimes intensified due to 
the nature of his job as a maintenance repairman.  A July 
2004 treatment record from R.G., D.C. notes that the Veteran 
had moderate lumbar disc weakness at L4 and residual muscular 
guarding at lumbar erectors.  Examination revealed a Kemps 
sign on the right and bilateral pain to the sacroiliac joints 
at the base of the lumbar spine on Fabre Patrick test.  
Imaging findings were noted to show a mild open disc wedge to 
the right at L4.  The Veteran was advised to wear lumbar 
support with exertion at work and at home, and was instructed 
on home exercises.  The diagnoses were lumbar neuralgia, 
lumbosacral strain, and lumbar myofascitis.  

In a June 2005 letter, R.G., D.C. noted that the Veteran 
initially sought treatment in May 2005 for severe sharp pain 
in the right lumbar spine causing restricted range of motion 
and radicular symptoms in the entire right leg.  R.G., D.C. 
reported that the Veteran improved 60 percent with reduced 
intensity and frequency of his symptoms and decreased 
radicular symptoms into the right leg.  R.G., D.C. noted that 
the most recent physical evaluation revealed discomfort at 
the base of the lumbar spine with Kemps and Milgram's 
testing.  A Fabre Patrick test placed a moderate strain to 
the right hip.  Valsalva created discomfort to the base of 
the lumbar spine.  Lumbar range of motion showed flexion to 
65 degrees, extension to 25 degrees, right lateral bending to 
25 degrees, and right rotation to 25 degrees.  There was 
tenderness to palpation in the right lateral L4 and L5 region 
and to the right sacroiliac joint.  There was mild para-
vertebral muscular tension to the right lateral L4-S1.  
Radiographic evaluation was reported to show a right pelvic 
deficiency of 7 millimeters, a left shift in weight bearing 
to the lumbar spine, hypolordotic lumbar, open disc wedge on 
the right at L4, and vertebral rotational malposition at L4.  
A June 2005 treatment record reveals diagnoses of sciatica, 
lumbosacral sprain, lumbar neuritis, and lumbar myofascitis.

An August 2005 magnetic resonance imaging (MRI) scan of the 
lumbar spine showed disc protrusion at L5-S1 centrally which 
caused slight posterior displacement of the traversing S1 
nerve root extending into the left foramen where it partially 
effaced the contours of the left L5 nerve root.  A November 
2005 private treatment record from L.H., D.O. notes a 
diagnosis of disc protrusion with S1 nerve root compression.  
Prognosis was noted to be fair.  In November 2005, L.H., D.O. 
prescribed a transcutaneous electrical nerve stimulation 
(TENS) unit noting a diagnosis of chronic low back pain with 
disc bulging.

A January 2006 treatment record from J.G., M.D. reveals the 
Veteran's complaints of low back pain and bilateral lower 
extremity pain, paresthesias, and weakness.  He reported that 
his pain was localized in the lumbosacral region and radiated 
to the L5-S1 distribution of bother lower extremities.  He 
described paresthesias in both feet which localized very 
specifically in the dorsal aspect of his foot and the first 
dorsal web space consistent with L5 radiculopathy.  He 
reported that his symptoms were accentuated by quick 
movements as well as bending, and that he obtained relief 
from rest, activity modification, a TENS unit, and a back 
brace.  He rated his pain between 4 and 10 on a 1 to 10 scale 
with an average of 6 out of 10.  He noted that he had more 
bad days than good days, and that he experienced back pain 
with valsalva maneuvers such as coughing and sneezing.  

Physical examination revealed normal sagittal and coronal 
plane alignment with no cutaneous abnormalities or external 
evidence of spinal deformities.  The Veteran's pain was 
localized predominantly in the lumbar and lumbosacral region 
and buttock bilaterally.  There were no specific regions of 
point tenderness on palpation or percussion.  There was no 
costovertebral angle or sciatic notch tenderness.  The 
Veteran ambulated normally and was able to heel and toe walk 
without difficulty.  Lumbar range of motion was limited "in 
all degrees of freedom" but range of motion findings were 
not reported.  A lower extremity neurological examination 
showed "grade 5 motor throughout" with no muscular atrophy 
or asymmetry.  A sensory examination was intact to light 
touch and pinwheel except for the right L5 distribution which 
was diminished to light touch and pinwheel.  Deep tendon 
reflexes were 1-2/4, bilaterally, and symmetric.  There was 
good distal capillary refill and palpable peripheral pulses.  
There were no signs or symptoms of deep venous thrombosis.  
Plantar reflexes were downgoing and no ankle clonus was 
present.  Straight leg raising was negative.  

Radiographic studies revealed correlating lumbar spinal 
pathology with lumbar spondylosis affecting the L3-L4, L4-L5, 
and L5-S1 segments.  At the L3-L4, L4-L5, and L5-S1 levels 
there was signal attenuation on the T2 weighted sagittal 
sequences confirming disc desiccation.  Inflammatory changes 
were associated in the endplates of the segments and there 
were high-intensity zones in the mid posterior annular 
regions of L3-L4 and L4-L5 consistent with remote healed 
annual tears.  There was a contained central noncompressive 
protrusion at L5-S1 and approximately 50 to 60 percent 
vertical loss of disc height at L5-S1 which generated 
bilateral up-down foraminal stenosis which correlated with L5 
radicular features.  The diagnoses were lumbar spondylosis 
from L3-S1, bilateral foraminal stenosis from L5-S1, chronic 
intermittent lumbago, and chronic intermittent lumbar 
radiculopathy.

A February 2006 letter from J.S., D.O. reflects that the 
Veteran underwent a "series of caudal epidural blocks . . 
." and that he had 75 to 85 percent pain improvement.

In June 2006, the Veteran underwent a VA spine examination.  
He complained of back pain in the lumbar region which he 
rated between a 5 to 10 on a 1 to 10 scale.  He also noted 
that the pain radiated down his right or left buttock into 
the back of the leg and into his foot.  There was no 
complaint of numbness.  He reported treatment including a 
history of chiropractic care, ice, a TENS unit, spinal 
blocks, and topical cream.  He noted that he used a cane for 
a short while, but generally did not use assistive devices.  
He also reported that he worked at a boiler plant and did not 
miss time from work due to his back pain.  Physical 
examination revealed range of motion with forward flexion to 
60 degrees with pain, extension to 20 degrees with pain, 
right and left lateral bending to 30 degrees with pain, and 
right and left lateral rotation to 30 degrees with pain.  
After repetitively motion to test for pain, weakness, 
fatigability, and incoordination, there was "no change" and 
the range of motion was the same with pain.  The Veteran 
reported flare-ups caused by sneezing, coughing, bending, 
lifting, prolonged sitting, standing.  The Veteran reported 
that, occasionally, it was uncomfortable to sleep.  The 
Veteran noted painful motion.  Neurological examination 
revealed 5/5 upper and lower extremity strength.  Reflexes 
were 1 to 2+ and equal in the upper and lower extremities.  
Patellar and Achilles reflexes were 2+.  Sensory examination 
was intact to pinprick and light touch throughout the lower 
extremities.  Straight leg raises were positive at 60 degrees 
with pain in the left lumbar area radiating into the buttock.  
There were no incapacitating episodes in the prior 12-month 
period.  There was minimal increased lumbar lordosis, slight 
tenderness to palpation in the mid lower lumbar spine, no 
muscle spasm, and no muscle atrophy.  The diagnosis was 
chronic lumbosacral strain.

In June 2006, the Veteran submitted a statement reporting 
that his back pain affected his legs and feet constantly and 
that he had pain and burning in his feet.  He reported that 
he could only walk short distances and stand for a limited 
period of time before he had back spasms with radiation down 
his legs.  He noted that a simple cough or sneeze has thrown 
his back out and that he spent the majority of his free time 
after work resting his back.  He also indicated that he had 
trouble sleeping and trouble getting out of bed as a result 
of his back pain.

In June 2006, the Veteran's wife and daughter each submitted 
statements in support of the Veteran's claim.  The Veteran's 
daughter noted the Veteran's back pain.  The Veteran's wife 
stated that the Veteran could no longer play softball at 
family outings because he could not bend down and throw the 
ball without pain.  She also noted that daily chores were a 
challenge for the Veteran, and that he could not do yard work 
such as shoveling snow, mowing the lawn, and pulling weeds.  
She stated that the Veteran's back locked up on extended car 
rides and that he complained of leg weakness and a burning 
sensation in his feet.

Private treatment records from J.S., D.O. from August 2006 
through December 2006 reveal that the Veteran received three 
epidural steroid injections.  A January 2007 treatment note 
from J.G., M.D. indicates that the Veteran was "currently 
being treated and is under a work-up for Lumbar Sacral back 
pain."

In December 2006, the Veteran presented testimony before the 
RO.  He reported that he used a cane when he needed it, but 
that the pain was not always so severe as to require it.  He 
noted that his mother gave him the cane, and that it was not 
medically prescribed to him.  He stated that his legs were 
not as strong as they used to be, and that he used the cane 
for stabilization.  He also reported that he "dropped to the 
floor because of [his] back."  The Veteran also testified 
that he took as many as 20 days off from work due to his 
back, but that he took 15 days that year.  He also noted that 
he had to leave work after half of a day on occasion due to 
pain.  The Veteran testified that he used ice packs and a 
TENS unit to treat his back pain and to "get ready to go 
back to work the next day."  The Veteran testified that the 
Veteran's physicians have not prescribed time off from work, 
but that they tell him to rest.  He denied having gone to an 
emergency room or having been hospitalized for his back in 
the prior year.  The Veteran's wife testified that the 
Veteran did not shovel the driveway or cut the grass, but 
that sometimes he helped rake leaves.  However, the last time 
he helped rake leaves, his back went out.  The Veteran noted 
that his back pain affected his sleep and that the pain 
radiated to his legs and feet.

A work history report that the Veteran testified he received 
from his employer's finance department reveals that the 
Veteran missed 30 days from work in 2005 and 33 days from 
work in 2006, but does not indicate the reasons for his 
absence.

In November 2008, the Veteran underwent another VA spine 
examination.  The Veteran complained of progressive back 
pain, weakness, stiffness, fatigue, and lack of endurance.  
He noted that prolonged walking, standing, sitting, climbing 
ladders, sneezing, and other quick movements aggravated his 
pain.  He reported that he used a TENS unit and back brace, 
and that he was undergoing caudal blocks.  He stated that his 
back pain radiated to both lower extremities.  The Veteran 
noted that he had no restriction with employment, but that 
climbing and prolonged standing and walking aggravated his 
back pain and that he had missed 2 to 3 weeks of work due to 
back pain.  Physical examination revealed normal lordotic 
curvature with no kyphoscoliosis or scoliosis.  There was 
some muscle tightness at the level of L4-L5 of the 
paravertebral muscles.  No spasms were present.  Range of 
motion showed forward flexion to 50 degrees with pain, 
extension to 10 degrees with pain, right and left lateral 
flexion to 20 degrees with pain, and left and right rotation 
to 20 degrees with pain.  After repetitive range of motion 
testing, tests for pain, weakness, fatigability, and 
incoordination showed no change in range of motion.  
Increased pain and fatigue was reported.  The Veteran 
reported flare-ups of back pain approximately once per week 
which last 2 to 3 days.  Neurological examination showed 
cranial nerves II through XII to be grossly intact.  Deep 
tendon reflexes were 2/2.  Upper and lower extremity strength 
was 5/5 and described as excellent.  There was no muscle 
atrophy, but the Veteran did have a positive straight leg 
raise test on the right at 60 degrees.  Left leg straight leg 
raise was normal.  There were no sensory deficits, but he did 
have motor deficits on examination.  There were no 
incapacitating episodes requiring physician-prescribed bed 
rest in the prior 12-month period.  X-rays of the lumbosacral 
spine showed narrowing of the L5-S1 intervertebral disc space 
and minimal hypertrophic change of L5 and S1.  The diagnosis 
was chronic lumbosacral strain.

An August 2009 letter from J.S., D.O. reveals that the 
Veteran was administered six caudal blocks with 90 to 95 
percent pain relief, and two right transforaminal epidural 
steroid injections with 90 percent pain relief.

In September 2009, the Veteran testified at a hearing before 
the Board.  The Veteran reported that treatment for his 
lumbar spine disorder included prescription medication, a 
TENS unit, ice, and a back brace.  The Veteran did not report 
treatment in the emergency room, but noted that he considered 
the caudal shots that he received an emergency because he 
could not stand up straight.  He denied any hospitalizations.  
He described his pain as a 5 on a 1 to 10 scale on a daily 
basis.  He noted that his back pain radiated down his legs 
and to his feet.  He stated that his gait was altered when 
the pain radiated to his legs, and that he used a cane "[i]n 
extremes."  He reported that he had trouble walking 
distances, sitting for too long, and standing too long due to 
pain.  He testified that he had back spasms "all the time" 
and that he had trouble bending over.  He noted that he had 
occasional weakness and that sometimes his wife had to help 
him off of the toilet.  He also noted difficulty getting out 
of bed, and that he had more than four weeks of 
incapacitating episodes.  The Veteran's wife testified that 
the Veteran had trouble sleeping, dressing, grocery shopping, 
cutting grass, shoveling snow, and raking leaves due to his 
back pain.  She also noted that his back pain impacted their 
sexual life, and that the Veteran could no longer play sports 
with his grandchildren.  She testified that she had to help 
the Veteran get up from the toilet in the bathroom.

A September 2009 treatment record from K.B., D.O. notes the 
Veteran's complaints of back pain with lower extremity 
burning, weakness, and numbness.  The Veteran also noted 
decreased sleep and sexual activity due to pain.  He reported 
that his back and leg pain included stiffness, fatigue, 
spasms, weakness, decreased motion, numbness, and 
paresthesia.  He reported using a cane occasionally for 
stability and a back brace, and that he could walk distances 
depending on pain.  He noted that he missed between 3 days 
and 1 week of work per month over the prior year due to pain.  
He also stated that he had problems sitting and walking due 
to pain, and that he had difficulty with activities of daily 
living.  Physical examination revealed tenderness to 
palpation in the paraspinal musculature of the lower thoracic 
and upper lumbar spine bilaterally with muscle spasm.  Range 
of motion revealed forward flexion to 10 degrees, extension 
to 10 degrees, left lateral flexion to 15 or 20 degrees, 
right lateral flexion to 18 or 25 degrees, left lateral 
rotation to 20 degrees, and right lateral rotation to 15 
degrees.  Neurological examination revealed slightly 
decreased sensation on the right bottom foot compared to the 
left.  There was 3/5 strength in most extremities.  Muscle 
movement produced against gravity, but could not overcome any 
resistance.  Grip strength was relatively normal and reflexes 
were 2/4.  The diagnoses were chronic back pain, peripheral 
neuropathy, degenerative disc disease, osteoarthritis, 
herniated disc, and weakness.

After consideration of the pertinent evidence of record, the 
Board concludes that the criteria for a rating in excess of 
20 percent for the Veteran's service-connected lumbar spine 
disorder have been met prior to September 22, 2009.  Prior to 
September 22, 2009, the Veteran's service-connected lumbar 
spine disorder was manifested by forward flexion to 65, 60, 
or 50 degrees; extension to 30, 25, or 20 degrees; left 
lateral flexion to 30 or 20 degrees; right lateral flexion to 
30, 25, or 20 degrees; right lateral rotation to 25 or 20 
degrees; left lateral rotation to 20 degrees; and no evidence 
of ankylosis.  However, a September 22, 2009 private medical 
treatment record reveals that there was forward flexion to 10 
degrees, extension to 10 degrees, left lateral bending to 15 
degrees, right lateral bending to 18 degrees, left lateral 
rotation to 20 degrees, and left lateral rotation to 15 
degrees.  Thus, as this medical evidence of record shows that 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less, a 40 percent evaluation is warranted for the 
Veteran's lumbar spine disorder from the date of the 
treatment record.  38 C.F.R. § 4.71a, General Rating Formula, 
Diagnostic Code 5237; see 38 C.F.R. § 3.400; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings).  However, a rating in excess 
of 40 percent is not warranted for the Veteran's lumbar spine 
disorder, as there is no evidence of unfavorable ankylosis of 
the thoracolumbar spine or the entire spine.  38 C.F.R. § 
4.71a, General Rating Formula, Diagnostic Code 5237.

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  An increased 
evaluation under the diagnostic code for intervertebral disc 
syndrome is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009); see Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Although the Veteran reported incapacitating 
episodes for four weeks during the prior year, there is no 
evidence of intervertebral disc syndrome with incapacitating 
episodes that required physician-prescribed bed rest.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Accordingly, a 
rating in excess of those assigned is not warranted for a 
lumbar spine disorder based on intervertebral disc syndrome.

Consideration has also been given regarding the assignment of 
a separate rating for any neurological component of the 
lumbar spine disability.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  The Veteran regularly complained of back 
pain radiating to his bilateral lower extremities with 
paresthesias, weakness, and a burning sensation in the lower 
extremities.  An August 2005 MRI of the lumbosacral spine 
showed a disc protrusion at L5-S1, centrally, which caused 
slight posterior displacement of the traversing S1 nerve root 
extending into the left foramen where it partially effaced 
the contours of the left L5 nerve root.  In addition, the 
medical evidence of record reveals diagnoses of lumbar 
neuralgia, sciatica, lumbar neuritis, disc protrusion with S1 
nerve root compression, and chronic intermittent lumbar 
radiculopathy.  Accordingly, a separate evaluation for the 
neurological symptoms of the Veteran's lumbar spine disorder 
is warranted.  Id. 

The Board has also considered whether there is any additional 
functional loss not contemplated in the 20 and 40 percent 
rating assigned for the Veteran's service-connected lumbar 
spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  
The Veteran reported low back pain which increased with 
prolonged standing, sitting, lying down, and walking.  He 
also reported requiring rest on a flat surface, flare-ups 
once per week, instability, incoordination, fatigue, 
stiffness, muscle spasms, and weakness.  He noted that he 
occasionally used a cane for assistance with ambulation, and 
that he regularly used a back brace.  The medical evidence of 
record reflects that there was tenderness to palpation, 
spinous tenderness, some muscle tightness, muscle guarding, 
edema, and moderate lumbar disc weakness.  There is no 
medical evidence of muscle spasm.  The Veteran was instructed 
to wear lumbar support and was prescribed a TENS unit for 
home treatment.  However, the June 2006 VA examiner reported 
that repetitive range of motion testing showed no additional 
restriction of range of motion due to weakness, fatigability, 
pain, or incoordination.  In addition, the November 2008 VA 
examiner noted that the Veteran reported pain and fatigue 
with repetitive range of motion testing, but that there was 
no additional limitation of motion due to pain, weakness, 
fatigability, or incoordination.  See id.; see also 38 C.F.R. 
§ 4.71a, General Rating Formula.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" 38 C.F.R. § 
3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the current 
rating inadequate.  The Veteran's lumbar spine disorder is 
evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of 
which is found by the Board to specifically contemplate the 
level of disability and symptomatology.  Prior to September 
22, 2009, the Veteran's lumbar spine disorder was manifested 
by forward flexion to 65, 60, or 50 degrees; extension to 30, 
25, or 20 degrees; left lateral flexion to 30 or 20 degrees; 
right lateral flexion to 30, 25, or 20 degrees; right lateral 
rotation to 25 or 20 degrees; left lateral rotation to 20 
degrees; and no evidence of ankylosis.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the disability 
rating assigned for his service-connected lumbar spine 
disorder during this period of time.  A rating in excess of 
20 percent is provided for certain manifestations of the 
service-connected lumbar spine disorder, but the medical 
evidence of record did not demonstrate that such 
manifestations were present during this period of time.  The 
criteria for the disability rating more than reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, the assigned schedular evaluation is adequate 
and no referral is required.

Beginning September 22, 2009, the Veteran's lumbar spine 
disorder was manifested by forward flexion 10 degrees; 
extension to 10 degrees; left lateral flexion to 15 degrees; 
right lateral flexion to 18 degrees; right lateral rotation 
to 15 degrees; left lateral rotation to 20 degrees; and no 
evidence of ankylosis.  The Veteran's symptoms beginning 
September 22, 2009 are more than adequately contemplated by 
the disability rating assigned for his service-connected 
lumbar spine disorder when comparing them to the Rating 
Schedule.  The medical evidence of record does not show that 
symptoms meeting the criteria for a rating in excess of 40 
percent are present.  The 40 percent rating more than 
reasonably describes the Veteran's disability level and 
symptomatology beginning on September 22, 2009, and 
therefore, the assigned schedular evaluation is adequate and 
no referral is required.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against a rating in excess of 20 percent 
prior to September 22, 2009, and is against a rating in 
excess of 40 percent beginning September 22, 2009, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

ORDER

An evaluation in excess of 20 percent prior to September 22, 
2009, is denied.  

Beginning September 22, 2009, an evaluation of 40 percent, 
but no more, for a lumbar spine disorder is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A separate evaluation for the neurological manifestations of 
the Veteran's lumbar spine disorder is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


